                                        Case 3:19-md-02913-WHO Document 1073 Filed 10/21/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                         Case No. 19-md-02913-WHO
                                         IN RE: JUUL LABS, INC.,
                                   8     MARKETING SALES PRACTICE AND
                                         PRODUCTS LIABILITY LITIGATION                       ORDER GRANTING MOTIONS TO
                                   9                                                         DISMISS FOR FAILURE TO COMPLY
                                                                                             WITH CMO NO. 8
                                  10
                                                                                             Re: Dkt. Nos. 852, 862, 905
                                  11
                                         This Document Relates to All Cases
                                  12
Northern District of California




                                         Identified in Exhibit A
 United States District Court




                                  13

                                  14
                                              Before me are the motions by Defendant Juul Labs, Inc. to dismiss the complaints filed by
                                  15
                                       plaintiffs and in the underlying cases identified in Exhibit A for failure to submit Plaintiff Fact
                                  16
                                       Sheets as required by CMO No. 8. The motions to dismiss (Dkt. No. 852, 862, 905) are
                                  17
                                       GRANTED and the cases identified in Exhibit A are DISMISSED WITHOUT PREJUDICE.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: October 21, 2020
                                  20

                                  21

                                  22                                                                 William H. Orrick
                                                                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
Case 3:19-md-02913-WHO Document 1073 Filed 10/21/20 Page 2 of 7




               Exhibit A
            Case 3:19-md-02913-WHO Document 1073 Filed 10/21/20 Page 3 of 7




                                                                                         Date       MTD
                                                          Case
Count    Plaintiff             Case Name                                Counsel          MTD        ECF
                                                         Number
                                                                                         Filed     Number

                      C.B., individually and as legal
                       guardian of her minor child,                  Fleming, Nolen &
                                                         3:19-cv-
  1       C.T.B.      C.T.B., as well as on behalf of               Jez, LLP; Moore &   8/3/2020    852
                                                          06903
                      those similarly situated v. Juul                Ogletree, PLLC
                              Labs, Inc. et al.


                       J.G. as guardian of his minor                   Javerbaum
                        child C.G., and on behalf of                 Wurgraft Hicks
                        those similarly situated, and    3:19-cv-   Kahn Wikstrom &
  2        C.G.                                                                         8/3/2020    852
                      J.G. individually, and on behalf    06930       Sinins, P.C.;
                        of those similarly situated v.               Klafter Olsen &
                            Juul Labs, Inc. et al.                    Lesser LLC


         Mashi,       Marion Mashi v. Juul Labs, Inc.    3:19-cv-    Napoli Shkolnik
  3                                                                                     8/3/2020    852
         Marion                  et al.                   07327          PLLC

                                                                       Dominick
        O'Donnell,    Jessica O'Donnell v. Juul Labs,    3:19-cv-
  4                                                                  Cunningham &       8/3/2020    852
         Jessica                 Inc. et al.              08274
                                                                        Whalen

                                                                       Dominick
        Greenblatt,   Noah Greenblatt v. Juul Labs,      3:19-cv-
  5                                                                  Cunningham &       8/3/2020    852
          Noah                Inc. et al.                 08281
                                                                        Whalen

                                                                       Dominick
          Masi,       Nichole Masi v. Juul Labs, Inc.    3:19-cv-
  6                                                                  Cunningham &       8/3/2020    852
         Nichole                  et al.                  08283
                                                                        Whalen

                                                                       Dominick
        McMahan,       Cory McMahan v. Juul Labs,        3:19-cv-
  7                                                                  Cunningham &       8/3/2020    852
          Cory                 Inc. et al.                08284
                                                                        Whalen

                                                                       Dominick
                      John Owen v. Juul Labs, Inc. et    3:19-cv-
  8     Owen, John                                                   Cunningham &       8/3/2020    852
                                   al.                    08286
                                                                        Whalen

                                                                       Dominick
                      Peter Reed v. Juul Labs, Inc. et   3:19-cv-
  9     Reed, Peter                                                  Cunningham &       8/3/2020    852
                                    al.                   08292
                                                                        Whalen
            Case 3:19-md-02913-WHO Document 1073 Filed 10/21/20 Page 4 of 7




                                                                                           Date        MTD
                                                          Case
Count    Plaintiff              Case Name                                Counsel           MTD         ECF
                                                         Number
                                                                                           Filed      Number


                                                                      Hare, Wynn,
        Pruchnick,     Jared Pruchnick v. Juul Labs,     3:20-cv-
 10                                                                 Newell & Newton,      8/3/2020     852
          Jared                 Inc. et al.               00635
                                                                          LLP



                                                                      Hare, Wynn,
         Payne,       Daultin Payne v. Juul Labs, Inc.   3:20-cv-
 11                                                                 Newell & Newton,      8/3/2020     852
         Daultin                  et al.                  00739
                                                                          LLP


         Rueb,        Kamya Rueb v. Juul Labs, Inc.      3:20-cv-    Simmons Hanly
 12                                                                                       8/3/2020     852
         Kamya                  et al.                    01352       Conroy, LLC


         Gilstrap,     Hunter Gilstrap v. Juul Labs,     3:20-cv-    Simmons Hanly
 13                                                                                       8/3/2020     852
         Hunter                 Inc. et al.               01353       Conroy, LLC


        Fitzgerald,   Nadia Fitzgerald v. Juul Labs,     3:20-cv-    Simmons Hanly
 14                                                                                       8/3/2020     852
          Nadia                 Inc. et al.               01354       Conroy, LLC


                                                                      Hare, Wynn,
        Hathaway,     Sydney Hathaway v. Juul Labs,      3:20-cv-
 15                                                                 Newell & Newton,      8/3/2020     852
         Sydney                Inc. et al.                01862
                                                                          LLP

                                                                      Hare, Wynn,
        Toulouse,     Nicholas Toulouse v. Juul Labs,    3:20-cv-
 16                                                                 Newell & Newton,      8/3/2020     852
        Nicholas                Inc. et al.               01895
                                                                          LLP

                                                                       Frank Ozment
                                                                     Attorney at Law,
                                                                     LLC; Law Office
        May, Chad     Chad Landon May v. Juul Labs,      3:19-cv-
 17                                                                 of Michele E. Pate;   8/13/2020    862
         Landon                Inc. et al.                07679
                                                                      Law Offices of
                                                                     Andrew C. Allen,
                                                                           LLC
                                                                     Beasley Allen
         Eggers,      Corvonne Eggers v. Juul Labs,      3:20-cv-    Crow Methvin
 18                                                                                       8/13/2020    862
        Corvonne               Inc. et al.                02252      Portis & Miles,
                                                                          LLC
             Case 3:19-md-02913-WHO Document 1073 Filed 10/21/20 Page 5 of 7




                                                                                           Date        MTD
                                                             Case
Count     Plaintiff               Case Name                                Counsel         MTD         ECF
                                                            Number
                                                                                           Filed      Number
                                                                         Hare, Wynn,
                        Bryan Benz v. Juul Labs, Inc., et   3:20-cv-
 19     Benz, Bryan                                                    Newell & Newton,   8/13/2020    862
                                      al.                    02364
                                                                             LLP

                                                                        Beasley Allen
          Seaton,       Leila Seaton v. Juul Labs, Inc.,    3:20-cv-    Crow Methvin
 20                                                                                       8/13/2020    862
           Leila                     et al.                  02372      Portis & Miles,
                                                                             LLC


                                                                         Hare, Wynn,
          Bobo,         Madison C. Bobo v. Juul Labs,       3:20-cv-
 21                                                                    Newell & Newton,   8/13/2020    862
        Madison C.               Inc. et al.                 02383
                                                                             LLP



                                                                         Hare, Wynn,
        Brockway,       Daniel Brockway v. Juul Labs,       3:20-cv-
 22                                                                    Newell & Newton,   8/13/2020    862
          Daniel                  Inc. et al.                02384
                                                                             LLP



                                                                         Hare, Wynn,
          Chavis,         James G. Chavis, Jr. v. Juul      3:20-cv-
 23                                                                    Newell & Newton,   8/13/2020    862
        James G., Jr.           Labs, Inc. et al             02387
                                                                             LLP



                                                                         Hare, Wynn,
          Palacio,       Sebstian Palacio v. Juul Labs,     3:20-cv-
 24                                                                    Newell & Newton,   8/13/2020    862
         Sebastian                 Inc. et al                02389
                                                                             LLP



                                                                         Hare, Wynn,
                        Aidan Sears v. Juul Labs, Inc. et   3:20-cv-
 25     Sears, Aidan                                                   Newell & Newton,   8/13/2020    862
                                       al                    02391
                                                                             LLP



           Van                                                           Hare, Wynn,
                         Kyle Van Coppenolle v. Juul        3:20-cv-
 26     Coppenolle,                                                    Newell & Newton,   8/13/2020    862
                               Labs, Inc. et al.             02392
           Kyle                                                              LLP



                                                                         Hare, Wynn,
         Sicurella,     Matthew Sicurella v. Juul Labs,     3:20-cv-
 27                                                                    Newell & Newton,   8/13/2020    862
         Matthew                  Inc. et al                 02393
                                                                             LLP
            Case 3:19-md-02913-WHO Document 1073 Filed 10/21/20 Page 6 of 7




                                                                                        Date        MTD
                                                          Case
Count    Plaintiff             Case Name                                Counsel         MTD         ECF
                                                         Number
                                                                                        Filed      Number


                                                                      Hare, Wynn,
        Mahmoud,     Marwan Mahmoud v. Juul Labs,        3:20-cv-
 28                                                                 Newell & Newton,   8/13/2020    862
         Marwan              Inc. et al.                  02493
                                                                          LLP



                                                                      Hare, Wynn,
        Pandelios,    John Pandelios v. Juul Labs,       3:20-cv-
 29                                                                 Newell & Newton,   8/13/2020    862
          John                Inc. et al.                 02495
                                                                          LLP


         Gregory,    Lee-Ann Gregory v. Juul Labs,       3:20-cv-   Berger Montague
 30                                                                                    8/13/2020    862
         Lee-Ann              Inc. et al.                 02501           P.C.

                                                                     Beasley Allen
         Warren,     John Warren v. Juul Labs, Inc.      3:20-cv-    Crow Methvin
 31                                                                                    8/13/2020    862
          John                  et al.                    02504      Portis & Miles,
                                                                          LLC

          Allen,     Nicholas Allen v. Juul Labs, Inc.   3:20-cv-   Berger Montague
 32                                                                                    8/13/2020    862
         Nicholas                 et al.                  02515           P.C.

         Renfro,      Kylie Renfro v. Juul Labs, Inc.    3:20-cv-   Berger Montague
 33                                                                                    8/13/2020    862
          Kylie                   et al.                  02534           P.C.


                                                                      Hare, Wynn,
         Troulias,   Jonathan Troulias v. Juul Labs,     3:20-cv-
 34                                                                 Newell & Newton,   8/13/2020    862
         Jonathan              Inc. et al.                02540
                                                                          LLP



                                                                      Hare, Wynn,
        Whitehead,    Josh Whitehead v. Juul Labs,       3:20-cv-
 35                                                                 Newell & Newton,   8/13/2020    862
          Josh                 Inc. et al.                02541
                                                                          LLP



                                                                      Hare, Wynn,
         Evans,      Kaylee Evans v. Juul Labs, Inc.     3:20-cv-
 36                                                                 Newell & Newton,   8/20/2020    905
         Kaylee                  et al.                   02476
                                                                          LLP
             Case 3:19-md-02913-WHO Document 1073 Filed 10/21/20 Page 7 of 7




                                                                                          Date        MTD
                                                            Case
Count    Plaintiff               Case Name                                Counsel         MTD         ECF
                                                           Number
                                                                                          Filed      Number


                                                                        Hare, Wynn,
                       Daisy Hasty v. Juul Labs, Inc. et   3:20-cv-
 37     Hasty, Daisy                                                  Newell & Newton,   8/20/2020    905
                                      al.                   02482
                                                                            LLP



                                                                        Hare, Wynn,
           Patel,      Nisargkumar Patel v. Juul Labs,     3:20-cv-
 38                                                                   Newell & Newton,   8/20/2020    905
        Nisargkumar             Inc. et al.                 02489
                                                                            LLP



                                                                        Hare, Wynn,
         Pettway,      Kyle Pettway v. Juul Labs, Inc.     3:20-cv-
 39                                                                   Newell & Newton,   8/20/2020    905
          Kyle                     et al.                   02498
                                                                            LLP


                       Kyle Wells v. Juul Labs, Inc. et    3:20-cv-   Berger Montague
 40     Wells, Kyle                                                                      8/20/2020    905
                                     al.                    02508           P.C.

         Diemert,      Michael Diermert v. Juul Labs,      3:20-cv-   Berger Montague
 41                                                                                      8/20/2020    905
         Michael                Inc. et al.                 02529           P.C.

          Wren,        Hunter Wren v. Juul Labs, Inc.,     3:20-cv-   Berger Montague
 42                                                                                      8/20/2020    905
          Hunter                  et al.                    02536           P.C.


                                                                        Hare, Wynn,
        Robertson,      Emily Robertson v. Juul Labs,      3:20-cv-
 43                                                                   Newell & Newton,   8/20/2020    905
          Emily                  Inc. et al.                02539
                                                                            LLP



                                                                        Hare, Wynn,
          Wright,      Gaelan Wright v. Juul Labs, Inc.    3:20-cv-
 44                                                                   Newell & Newton,   8/20/2020    905
          Gaelan                   et al.                   02542
                                                                            LLP

                       Elizabeth Carroll, individually
                       and as the mother and next of       3:20-cv-     Migliaccio &
 45       T.A.C.                                                                         8/20/2020    905
                        friend of T.A.C. v. Juul Labs,      02562       Rathod LLP
                                     Inc.
